DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-9, 11, 13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Harada et al. (US Publication No.  20190182784 A1 and Harada hereinafter).  

Regarding Claims 1 and 16, Harada teaches a method for resource processing comprising:   determining (i.e. determining)  Para [0048], by a network device (i.e. network device)  Para [0219], at least two beams   (i.e. single beam and employs multiple beams)  Para [0049]  and [Figure  3B, whole figure] infra:

    PNG
    media_image1.png
    415
    386
    media_image1.png
    Greyscale

to be transmitted (i.e. transmitting)  Para [0151]; determining (i.e. determining)  Para [0048], by the network device (i.e. network device)  Para [0219], a time-frequency resource  (i.e. time frequency resources)  Para [0176] corresponding to each of the at least two beams  (i.e. single beam and employs multiple beams)  Para [0049]; and determining (i.e. determining)  Para [0048], by the network device (i.e. network device)  Para [0219], a part of the time-frequency resource  (i.e. time frequency resources)  Para [0176] corresponding to each beam (i.e. one beam)  Para [0042] to serve as a common search space  (i.e. common search space)  Para [0034], 
wherein the part corresponding to the common search space   (i.e. common search space)  Para [0034] and the time-frequency resource  (i.e. time frequency resources)  Para [0176] is used to carry control information (i.e. downlink controls information)  Para [0034] transmitted to a terminal device (i.e. user terminal)  Para [0099].   	Regarding Claims 2 and 17,  Harada teaches wherein the method further comprises: 
transmitting, by the network device (i.e. network device)  Para [0219], resource location information to the terminal device  (i.e. user terminals … relative location … or may be indicated to user terminal)  Para [0114], wherein the resource location information   (i.e. resource locations)  Para [0114] is used to indicate a location  (i.e. user terminals … relative location … or may be indicated to user terminal)  Para [0114] of the common search space (i.e. common search space)  Para [0034] in the time-frequency resource (i.e. time frequency resources)  Para [0176]. 
  	Regarding Claim 3, Harada teaches wherein the resource location information is used to indicate a location i.e. user terminals … relative location … or may be indicated to user terminal)  Para [0114]  of a physical downlink control channel in the time-frequency resource corresponding to the common search space (i.e. common search space)  Para [0034], wherein the physical downlink control channel   (i.e. channel (PBCH (Physical Broadcast CHannel)), downlink L1/L2 control channels )  Para [0143]  and (i.e. The downlink L1/L2 control channels include a PDCCH (Physical Downlink Control CHannel),)  Para  [0144]is occupied in the common search space (i.e. common search space)  Para [0034] by the control information carried in the common search space (i.e. common search space)  Para [0034].   	Regarding Claim 4, Harada teaches wherein the control information comprises downlink control information  (i.e. downlink control channel)  Para [0036], and the downlink control information  (i.e. downlink control channel)  Para [0036] is used to indicate a configuration parameter (i.e. configurations)  Para [0189] for uplink and downlink data transmission of the terminal device  (i.e. uplink and downlink)  Para [0142]-[0143]. 
  	Regarding Claim 5, Harada teaches wherein the downlink control information further comprises control channel symbol information (i.e. control channel .. transmitted symbol)  Para [0056]. 
  	Regarding Claim 6,   Harada teaches wherein the method further comprises: 
mapping  (i.e. mapping)  Para [0071], by the network device (i.e. network device)  Para [0219], a piece of downlink control information  (i.e. uplink and downlink)  Para [0142]-[0143]to each common search space (i.e. common search space)  Para [0034].   	Regarding Claim 7, Harada teaches wherein the determining, by the network device, at least two beams to be transmitted comprises one of: 
determining, by the network device based (i.e. network device)  Para [0219] on a type of the control information, the at least two beams to be transmitted (i.e. beam and employs multiple beams)  Para [0049]; or determining, by the network device based on information about a direction of the terminal device, the at least two beams to be transmitted; or determining, by the network device based on a beam width, the at least two beams to be transmitted Para [0049].   	Regarding Claim 8,  Harada teaches wherein the determining, by the network device, the time-frequency resource corresponding to each of the at least two beams comprises: 
determining, by the network device (i.e. network device)  Para [0219], a symbol group  (i.e. symbols)  Para [0051] corresponding to each of the at least two beams (i.e. beam and employs multiple beams)  Para [0049],  and obtaining, based on a time-frequency resource corresponding  (i.e. time frequency resources)  Para [0176] to the symbol group (i.e. symbols)  Para [0051], the time-frequency resource corresponding to each of the at least two beams (i.e. beam and employs multiple beams)  Para [0049],  wherein each symbol group comprises at least one symbol (i.e. each symbol)  Para [0047], wherein the part that corresponds to each common search space (i.e. common search space)  Para [0034] and the time-frequency resource (i.e. time frequency resources)  Para [0176] is distributed on at least one symbol in each symbol group (i.e. each symbol)  Para [0047].   	Regarding Claim 9. Harada teaches wherein the resource location information comprises at least one piece of symbol group information   (i.e. symbols)  Para [0051]and frequency domain resource information corresponding to each piece of symbol group information (i.e. symbols in the time domain (OFDM (Orthogonal Frequency Division Multiplexing) symbols, SC-FDMA (Single Carrier Frequency Division Multiple Access) symbols, and so on).  Para [0224].    	Regarding Claim 11,  Harada teaches wherein the method further comprises: determining, by the network device, (i.e. network device)  Para [0219],  a part of the time-frequency resource corresponding  (i.e. frequency resources)  Para [0059] to each beam to serve as a dedicated search space (i.e. common search space)  Para [0034], wherein the part that corresponds to the dedicated search space (i.e. common search space)  Para [0034] of the time-frequency resource  (i.e. frequency resources)  Para [0059]is used to carry control information to be received by one terminal device (i.e. user terminals)  Para [0044]. 
  	Regarding Claims 13 and 18,  Harada teaches receiving, by a terminal device (i.e. user terminals)  Para [0044], resource location information transmitted by a network device (i.e. network device)  Para [0219], the resource location information used to indicate a location of at least one common search space (i.e. common search space)  Para [0034],  in a time-frequency resource (i.e. frequency resources)  Para [0059]; and detecting, by the terminal device  (i.e. user terminals)  Para [0044]based on the resource location information (i.e. user terminals … relative location … or may be indicated to user terminal)  Para [0114], whether control information carried in a common search space exists space (i.e. common search space)  Para [0034].

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 10, 12, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes control frame format indicator indicates control channel symbol and time-frequency resource control frame format indicator does not overlap part corresponding to common search space of time-frequency resource in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
			  		Conclusion


1.  K. Bhattad et al. (US Publication No.  20190132829 A1), “Overhead reduction in millimeter wave systems” (May 2, 2019) (reference appropriate).
2.  Harada H. et al. (Publication No.  20190182784 A1), “User terminal and radio communication method”, (June 13, 2019), (reference appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov